DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Status of the Claims
Claims 11-12 are pending.
Claims 11-12 are examined herein.
The objection to the Specification is withdrawn in view of Applicant’s amendments of the Specification.  
The objections to claims 1,3,7 and 9 are withdrawn in view of Applicant’s cancelation of the claims.
The rejections to Claims 9-10 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s cancelation of the claims.
The rejections to Claims 2, 4 and 10 under 35 U.S.C. 112(d) are withdrawn in view of Applicant’s cancelation of the claims.
The rejection to Claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession XM_009625098, dated 10/14/2014 is withdrawn in view of Applicant’s cancelation of the claims.
The rejection to Claims 3-8 under 35 U.S.C. 103 as being unpatentable over Chen, Aiqun, et al. (New Phytologist 173.4 (2007): 817-831) in view of GenBank 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the expression of tobacco arsenic transport gene NtNIP7-1 in tobacco plants by directly targeting the NtNIP7-1 gene using methods such as RNAi, does not reasonably provide enablement for performing the methods across the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the steps of the invention commensurate in scope with these claims.

As such, the art is unpredictable with respect to the scope of methods as encompassed by the claims.  It would have required undue trial and error experimentation for one of ordinary skill in the art to practice the invention across the scope of the claims.  The limited working examples as taught by Applicant fail to enable the scope of the claimed methods, without resorting to undue trial and error experimentation.  
	This rejection can be obviated by amending Claims 11 and 12 to recite that the expression is inhibited by directly targeting the nucleic acid sequence of the NtNIP7-1 gene or RNA encoded by said gene.  
Conclusion
No claims are allowed.
This rejection is NON-FINAL.
Claims 11 and 12 appear to be free of the prior art in view of the claim interpretation set forth previously herein.  The claims are reasonably interpreted to require a sequence having the full length of SEQ ID NO:1 or 2 at 100% identity.  The closest prior art is GenBank Accession XM_009625098, dated 10/14/2014, but that art does not disclose or teach any use for the sequence and reducing expression of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662